        Case 2:13-mc-00069-AJS Document 392 Filed 02/05/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


PREMIER COMP SOLUTIONS, LLC,

                Plaintiff,                         Civil Action No. 2:13-mc-69

       v.                                          Civil Action No. 2:15-cv-00703

UPMC, et al.,

                Defendants.


                                          ORDER

                       5th
       AND NOW, this _______         February
                             day of ___________________, 2021, upon consideration of

Defendants’ Motion to Continue Seal, it is hereby ORDERED, ADJUDGED and DECREED

that the Motion is GRANTED.

       It is ORDERED that the following documents filed previously under seal by the parties

will remain sealed until June 7, 2028.

                a.      ECF No. 293, Attachment #4 (Exhibit D)

                b.      ECF No. 293, Attachment #4 (Exhibit N)

                c.      ECF No. 297

                d.      ECF No. 298

                e.      ECF No. 299 (with Attachments #1 and #2)

                f.      ECF No. 302 (Exhibit A)

                g.      ECF No. 302, Attachment #26 (Exhibit AA)

                h.      ECF No. 303, Attachment #9 (Exhibit BD)

                i.      ECF No. 303, Attachment #10 (Exhibit BE)

                j.      ECF No. 303, Attachment #12 (Exhibit BG)

                k.      ECF No. 303, Attachment #13 (Exhibit BH)
Case
 Case2:13-mc-00069-AJS
      2:13-mc-00069-AJS Document
                         Document388-4
                                  392 Filed
                                       Filed02/05/21
                                             02/04/21 Page
                                                       Page22ofof22




     l.     ECF No. 303, Attachment #14 (Exhibit BI)

     m.     ECF No. 303, Attachment #15 (Exhibit BJ)

     n.     ECF No. 303, Attachment #16 (Exhibit BK)

     o.     ECF No. 303, Attachment #19 (Exhibit BN)

     p.     ECF No. 303, Attachment #20 (Exhibit BO)

     q.     ECF No. 303, Attachment #22 (Exhibit BQ)

     r.     ECF No. 305, Attachment #12 (Exhibit DZ)

     s.     ECF No. 305, Attachment #15 (Exhibit EC)

     t.     ECF No. 305, Attachment #16 (Exhibit ED)

     u.     ECF No. 305, Attachment #19 (Exhibit EG)

     v.     ECF No. 305, Attachment #21 (Exhibit EI)




                                        s/Arthur J. Schwab
                                       ARTHUR J. SCHWAB
                                       Senior District Judge
